 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198Waste Management of Palm Beach and Freight Driv-ers, Warehousemen and Helpers, Local Union No. 390, affiliated with International Brother-hood of Teamsters, AFLŒCIO.  Case 12ŒCAŒ19010 September 22, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND HURTGEN On July 13, 1998, Administrative Law Judge Law-rence W. Cullen issued the attached bench decision.  The Respondent filed exceptions and a supporting brief, and the Acting General Counsel filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified and to adopt the recommended Order as modi-fied. 1. We do not agree with the judge™s finding that the Respondent violated the Act by hosting a dinner party. On October 14, 1997, 3 days prior to the union elec-tion, the Respondent sponsored and hosted a ﬁbenefits dinnerﬂ at a local hotel.  About 100 employees attended.  Management representatives gave a presentation on em-ployee benefits.  As part of this presentation, the Re-spondent announced that as of January 1, 1998, there would be a corporatewide increase in its matching con-tribution to the 401(k) plan.  The judge citing Peaker Run Coal Co., 228 NLRB 93 (1977), found that it is an independent violation of Section 8(a)(1) for an employer to host a social function at which 8(a)(1) violations are committed. The judge™s conclusion regarding the dinner party is contrary to Board precedent consistently holding that providing meals to employees or holding cocktail parties or dinners is a legitimate campaign device and is not co-ercive.  L. M. Berry & Co., 266 NLRB 47, 51 (1983); Northern States Beef, 226 NLRB 365, 376 (1976).  Ac-cordingly, we reverse the judge™s finding that the holding of the dinner party was an independent violation of Sec-tion 8(a)(1).2                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We believe that the better reading of the case on which the judge relied is that the Board found a violation for conduct that occurred during the hosting of a social function, not a finding of an independent violation for hosting a social function.  In any event, there is no ration-ale in that case for finding an independent violation for hosting a social function, and, as mentioned above, such a finding is contrary to other-wise consistent Board precedent. 2. We agree with the judge™s finding that the Respon-dent violated the Act by announcing at the dinner party that as of January 1, 1998, there would be a corporate-wide increase in its matching contribution to the 401(k) plan.  In doing so, we emphasize the critical question of the timing of the announcement with respect to the elec-tion.  There is no dispute that the benefit was to be granted corporatewide.  However, the record discloses that the Respondent had no plans to announce companywide the enhanced benefit on October 14, 1997.  Further, the Re-spondent does not contend that employees other than Palm Beach employees learned of the enhanced benefit before October 17, 1997.  Finally, the Respondent offers no explanation for why it needed to inform the Palm Beach employees about this important benefit earlier than it informed other employees and just 3 days before the election. The Board has held that benefits granted during an election campaign are not unlawful if the employer shows that its action was governed by factors other than the pending election.  The employer can meet its burden by showing the benefits granted were part of an already established company policy and the employer did not deviate from that policy upon the advent of the union.  American Sunroof Corp., 248 NLRB 748, 748Œ749 (1980), modified on other grounds 667 F.2d 20 (6th Cir. 1981).  But, an employer cannot time the announcement of increased benefits to employees in order to dissuade their union support.  Reno Hilton, 319 NLRB 1154, 1154Œ1155 (1995); Capitol EMI Music, 311 NLRB 997, 1012 (1993), enfd. 23 F.3d 399 (4th Cir. 1994). It may be true that the plan to provide the enhanced benefit was conceived before the election campaign and was to cover all the Respondent™s employees, not just the Palm Beach employees.  But, this does not satisfy the Respondent™s burden to show the announcement would have been made at the same time even if there had been no union activity.3  In American Sunroof Corp., supra, the Board determined that employees at all the respon-dent™s facilities, including the facility where an election was scheduled, would have received notice of a new benefit when they did even if there had been no union activity.  In the instant case, the record shows that the Respondent had no plans to make a companywide an- 3 Contrary to our dissenting colleague™s position, it is not determina-tive that the decision to provide the enhanced benefit may have been made prior to the filing of the petition; under Board and court precedent the Respondent must also show that its announcement of the enhanced benefit ﬁwould have been forthcoming at the time made even if there were no union campaign.ﬂ  Arrow Elastic Corp., 230 NLRB 110, 113 (1977), enfd. 573 F.2d 702, 705Œ706 (1st Cir. 1978).  Like the Respon-dent, our dissenting colleague is unable to satisfactorily explain why the announcement of the companywide benefit was made only to the Palm Beach employees and just 3 days before the election. 329 NLRB No. 20  WASTE MANAGEMENT OF PALM BEACH 199nouncement on October 14, 1997, and did not do so.  On 
the contrary, the Responde
nt made an announcement 
only to the Palm Beach employees.
4   On this record, we conclude, in agreement with the 
judge, that the Respondent accelerated
 the announcement 
in order to discourage union support.  Therefore, we find 
that the announcement violat
ed Section 8(a)(1) of the 
Act.  Brooks Bros., 261 NLRB 876, 883 (1982), enfd. 
714 F.2d 111 (2d Cir.); 
H-P Stores, Inc.
, 197 NLRB 361 
(1972). 
3. The judge found, and we 
agree, that at meetings 
conducted by the Respondent during the organizing 
campaign, the Respondent unla
wfully solicited employee 
grievances and impliedly promised to remedy them.  Our 

dissenting colleague does not take issue with these unfair 
labor practice findings. 
When the Respondent asked 
employees at the meet-
ings to identify their concerns, employees complained, 

inter alia, about the policy that the Respondent main-
tained at the Palm Beach loca
tion (but not at other facili-
ties) of imposing monetary penalties on drivers involved 
in on-the-job traffi
c accidents.  Company officials replied 
that the policy was wrong and promised to refund the 

penalties.  The penalties, amounting to at least $200 
each, were, in fact, refunded a few days before the elec-
tion. 
The judge found that the Respondent violated Section 
8(a)(1) by promising to refund the penalties and violated 

Section 8(a)(3) by the actual refunding of the penalties.  
Contrary to our dissenting colleague, we agree with the 
judge. 
In determining whether a grant of benefits is unlawful, 
see Lampi, L.L.C
., 322 NLRB 502 (1996): 
 [T]he Board has drawn the inference that benefits 

granted during the critical peri
od are coercive, but it has 
allowed the employer to rebut the inference by coming 

forward with an explanation, other than a pending elec-
tion, for the timing of the grant or announcement of 
such benefits. 
 Applying this standard here, it is clear that prior to the 
union campaign, the Respondent maintained a policy of 
penalizing Palm Beach empl
oyees for on-the-job acci-
dents.  During the critical
 period, the Respondent an-
nounced a change in that policy and refunded the penal-
ties previously collected fr
om the Palm Beach employ-
                                                          
 4 See also Speco Corp.
, 298 NLRB 439, 443 (1990): 
 [I]t is clear that an employer™s right to recite for employees 
the benefits bestowed upon them prior to the union™s ap-
pearance includes the right to announce the culmination of 
any nonunion related efforts to improve those benefits when 

such efforts come naturally to te
rm, even in the period of an 
organizing campaign.  The announcement becomes perilous, 
however, when the employer ha
s, and exercises, discretion 
in choosing the time for announcement; timing may not be 
manipulated to heighten the impact of a new benefit, a sub-
ject to which employees
 are keenly sensitive. 
ees.  Therefore, under the a
bove-cited precedent, the Re-
spondent must establish that the timing of the announce-
ment and the grant of this 
benefit was unrelated to the 
election.  Although the Resp
ondent argues that it ﬁacted 
exactly as [it] would if there had been no union activityﬂ 

and that ﬁit did not attempt to use its actions to gain favor 
for the Company,ﬂ the record
 does not support these con-
tentions.  Thus, the record reflects that the Respondent 
never attempted to remedy this problem before the Un-
ion™s campaign.  The record also shows that the promise 
to refund the penalties was made at antiunion meetings 
and in the context of other unlawful promises of benefits.  
Accordingly, we find that the Respondent failed to show 
that the timing of the announcement and grant of benefit 
was governed by factors other than the pending election, 
and we affirm the judge™s unf
air labor practice findings. 
4. We agree with the judge™s finding that the Respon-
dent unlawfully promulgated and maintained and unlaw-

fully threatened to enforce 
by removal from the property 
an invalid no-solicitation/no-distribution rule.   
On August 28, 1997, prior to 6 a.m. and the beginning 
of the morning shift, employee Croswell Gayle solicited 
signatures and distributed union literature in the parking 
lot at the Respondent™s facility.  Supervisor Glen Mincey 
told him that if he was serious about forming a union he 
should take it outside the perimeter of the compound.  
Mincey also told Gayle that employees were not allowed 
to engage in union activities within the Respondent™s 
facility.   On August 29, 1997, Gayle and employee Walt Wil-
liams distributed union literature to employees in the 

parking lot prior to working h
ours.  Gayle testified that 
Operations Manager David Hesp told them, ﬁ[C]ome on 
guys, you can™t do this kind of thing out here.  Then he 
said we can™t hand out literature in the working area.ﬂ  
When Gayle replied that their union representative said 
they were permitted to distribute in nonworking areas 
such as the parking lot, Hesp left.  The transcript contin-
ues: 
 GAYLE: [T]hen he came back . . . and apologized 
and said that . . . we can go ahead and hand out lit-
erature . . . but we cannot do it come Monday morn-
ing. 
JUDGE CULLEN
: You cannot do it come Monday 
morning? 
THE WITNESS
: Right. 
. . . . 
JUDGE CULLEN
:  . . . In other words, he was go-
ing to let you continue to do it that day, but next 
Monday you couldn™t do it on the parking lot? 
THE WITNESS
: Right. 
JUDGE CULLEN
: All right
. THE WITNESS
: There™s one thing that I left out.  
Mr. Hesp also said that if we continued to do this, 
he™d have us escorted off the property. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200Board precedent holds that employees may solicit on plant 
premises subject only to the restriction that the soliciting 
occur during nonworking time and that employees may 
distribute literature in nonworking areas of the plant prem-
ises during nonworking time.  
Stoddard-Quirk Mfg. Co
., 
138 NLRB 615, 621 (1962).  The soliciting and distributing 
of literature at issue in this case occurred during nonworking 

time in a nonworking area.  Clearly, the Respondent™s pro-
hibitions of soliciting and distributing of literature in the 
parking lot were not valid.  Further, the Respondent does 
not claim that it had a no-solicitation/no-distribution rule 
before the incidents in the parking lot.
5  Thus, it appears that 
invoking a rule against soliciting and distributing literature 

was in response to the union organizing.  Promulgating, 
maintaining, and threatening to enforce its rule under such 
circumstances is unlawful.  
Mini-Togs
, 304 NLRB 644, 651 
(1991), enfd. 980 F.2d 1027 (5th Cir. 1993). 
The Respondent argues that 
the two incidents were in-
consequential and did not imp
act on any employee, that 
Hesp™s statement prohibiting distribution in the parking 
lot was revoked, and that Hesp™s threat to remove the 
employees if they returned 
on Monday was simply a re-
minder that employees should not be on company prop-
erty on Labor Day. 
We reject the Respondent™s argument that Hesp re-
tracted his prohibition and simply advised the employees 

that the plant was closed on Labor Day.  The credited 

statement was that Hesp told
 the employees they could 
continue distributing on August 29, 1997, but they could 
not ﬁdo it come Monday morning . . . [and] if [they] con-
tinued . . . [Hesp would] have [them] escorted off the 
property.ﬂ  This is not a stat
ement of advice, it is a prohi-
bition followed immediately by a threat to remove them 

from the property if they continued soliciting in the fu-
ture. 
The Respondent claims that the ﬁescort[ing] off the 
propertyﬂ statement was not a threat, but rather a re-

minder that employees were not allowed on the premises 
on holidays.  We reject this contention.  The Respondent 
put on no evidence of a polic
y or practice regarding em-
ployee access to the plant on 
holidays.  Without some 
evidence to this effect, we cannot find that the statement 
attributed to Hesp was limited in the way in which the 
Respondent argues. 
We also reject the Responde
nt™s arguments that these 
incidents were inconsequential and had no impact on any 

employees.  The Respondent
 on two occasions deliber-
ately attempted to prohibit lawful soliciting and distribu-
tion activity and on one occasion threatened two employ-
ees with removal from the plant premises for engaging in 
this activity.  Further, given the nature of the activity in 
question, it is likely that other employees were present 
when Hesp sought to prohibit the activity.   
                                                          
 5 Indeed, the unrebutted testimony was that the Respondent permit-
ted other forms of solicitation on plant premises. 
Even assuming, however, th
e Respondent™s statement 
of the facts to be true and that Hesp™s conduct was di-
rected only at Gayle and observed by no other employ-
ees, we would not agree with the Respondent that Hesp™s 
statements had no impact on Gayle because his protected 
activity continued.  The test is not whether Hesp™s con-
duct succeeded or failed, but whether the conduct rea-

sonably tends to interfere with the free exercise of Sec-
tion 7 rights.  
Florida Steel Corp
., 224 NLRB 45 (1976). 
Accordingly, we adopt the judge™s finding that the Re-
spondent unlawfully promulgated and maintained an 

invalid no-solicitation/no-distribution rule.  We further 
adopt his finding that the Respondent unlawfully at-
tempted to enforce its invalid rule by threatening to re-
move employees from the premises if they continued 
their union activities.   
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Waste 
Management of Palm Beach, Boynton Beach, Florida, its 
officers, agents, successors, and assigns, shall take the 
action set forth in the Order as modified. 
1. Substitute the following for paragraph 1(a). 
ﬁ(a) Promulgating, maintaining, and enforcing a rule 
prohibiting employees from making union-related solici-
tations and distributions at its facility.ﬂ 
2. Substitute the following for paragraph 1(f). 
ﬁ(f) Informing its employees of an enhancement in 
benefits in the 401(k) plan in order to persuade them to 
reject the Union as their bargaining representative.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge
.  MEMBER HURTGEN
, dissenting in part. 
My colleagues find, inter alia, that the Respondent vio-
lated the Act by announcing to employees two matters: 
(1) a corporatewide increase 
in matching contributions to 
the Respondent™s 401(k) plan; (2) a promise to refund 
and an actual refund of monetary penalties that were im-
posed on employees for on-th
e-job traffic 
accidents.  I 
disagree that these actions were unlawful.   
With regard to the announcement of the 401(k) benefit, 
it is not disputed that in July 1997, i.e., about 2 months 
before the election petition was filed, the Respondent 

decided to enhance its corp
oratewide 401(k) plan, effec-tive January 1, 1998.  At a benefits dinner held on Octo-
ber 14, 1997, 3 days before the election, the Respondent 
announced the 401(k) enhancement to the employees in 
attendance.   
In my view, the decision an
d grant of the benefit oc-
curred in July 1997 before the petition was filed.  I rec-

ognize that the 401(k) fund would not actually receive 
the increase until January 1, 1998.  However, this does 

not contradict the fact that the benefit became an estab-
lished benefit of employment as of July 1997. 
 WASTE MANAGEMENT OF PALM BEACH 201There is nothing unlawful about informing employees 
of extant benefits 
that they have
.  Indeed, the employees 
can make a more informed choice concerning representa-
tion if they know their current benefits when they vote in 
the election.  My colleagues would keep the employees 
in the dark with respect to such benefits. 
Arrow Elastic Corp.
, 230 NLRB 110, 113 (1977), 
enfd. 573 F.2d 702, 705Œ706 (1st Cir. 1978), cited by my 
colleagues is clearly distinguis
hable.  In that case, an 
announcement of a pension benefit was made on May 4, 
2 days prior to the election.  At that time, the pension 
benefit had not yet been finalized.  (That did not occur 
until September 10.)  By contrast, in the instant case, the 
benefit had been finalized as of the date of the an-
nouncement.  Thus, the Respondent was simply an-
nouncing an established benefit. 
My colleagues™ reliance on 
Reno Hilton
, 319 NLRB 
1154, 1154Œ1155 (1995); 
Capital EMI Music
, 311 
NLRB 997, 1012 (1993), enfd. 23 F.3d 399 (4th Cir. 
1994); 
Speco Corp
, 298 NLRB 439, 443 (1990), and 
Brooks Bros.
, 261 NLRB 876, 883 (1982), enfd. 714 
F.2d 111 (2d Cir. 1982), is
 misplaced.  The conduct at 
issue in those cases involved the granting of benefits 
in response to union activity
.  By contrast, in the instant 
case, the benefit was corporatewide and was not in reac-
tion to the petition at the f
acility involved herein.  In-
deed, as noted, the grant of benefit preceded that petition. 
In addition, 
H-P Stores, Inc
., 197 NLRB 361 (1972), 
also cited by my colleagues, is distinguishable.   In that 
case, the ﬁnormalﬂ date for announcing the benefit would 
have been July 1, the date on which the new plan was 
actually put into effect.  The employer 
withheld 
the an-
nouncement for 13 days, for 
maximum effect on the elec-
tion.  By contrast, in the in
stant case, there was no ﬁnor-
malﬂ date for an announcement, and the Employer 
gave the information to employees
 so that they would know 
what their benefits were prior to the election. 
With regard to the Respondent™s refund of monetary 
penalties, the record establishes that, at an employee 
meeting prior to the election, the Respondent learned for 
the first time that, in 1995, certain on-site supervisors 
had imposed monetary penalties on drivers involved in 
on-the-job traffic accidents. 
 The penalties were contrary 
to the practice at the Respondent™s other facilities, and 
were in violation of company policy.  The Respondent 
told the employees that these penalties were improperly 
imposed, and shortly thereafter the Respondent refunded 
the employees the penalty money that had been improp-
erly deducted from their paychecks.    
From the foregoing facts, my colleagues find that the 
Respondent unlawfully promised
 a benefit to employees, 
and further violated Sectio
n 8(a)(3) by refunding the 
money.  I disagree.  The facts show that, upon learning of 

a departure from the Respondent™s policy, the Respon-
dent promptly took corrective action.  Thus, this case 
does not involve a change in policy prior to the election.
1  Rather, the policy was set prior to the union campaign, 
and the Employer learned ab
out a breach of that policy 
during the critical period.  
My colleagues say that the 
Employer is prohibited from taking corrective action if 

there exists union activity or an upcoming election.  Con-
trary to my colleagues, I would not tie the hands of an 

employer and prohibit it from taking prompt corrective 
action for conduct that is violative of its preexisting cor-
porate policies. 
APPENDIX B 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT promulgate, maintain, and enforce a rule 
prohibiting employees from making union-related solici-
tations and distributions at our facility, and 
WE WILL NOT
 threaten to remove employees from our facility for vio-
lating such rule. 
WE WILL NOT interrogate employees regarding their un-
ion membership, activities, and sympathies and 
WE WILL 
NOT threaten employees with loss of benefits if they se-
lect Freight Drivers, Warehousemen and Helpers, Local 

Union No. 390, affiliated with International Brotherhood 

of Teamsters, AFLŒCIO, or any other union as their col-
lective-bargaining representative. 
WE WILL NOT solicit employee complaints and griev-
ances and impliedly promise employees increased bene-

fits and improved terms and conditions of employment if 
they reject the Union as thei
r bargaining representative. 
WE WILL NOT promise employees a refund of monetary 
penalties paid for chargeable 
accidents if they reject the 
Union as their bargaining representative. 
                                                          
 1 I disagree with the majority™s finding that the Respondent, at its 
Palm Beach facility, had a ﬁpolicyﬂ
 of imposing monetary penalties on 
drivers.  To the contrary, the Res
pondent™s clear corporate ﬁpolicyﬂ was 
not to impose such penalties.  Thus
, the respondent did not change its 
ﬁpolicyﬂ but rather corrected the departure from ﬁpolicyﬂ at Palm 

Beach.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202WE WILL NOT inform employees of an enhancement in 
benefits in the 401(k) plan in order to persuade them to 
reject the Union as their bargaining representative. 
WE WILL NOT grant employees refunds for monetary 
penalties paid for chargeable
 accidents in order to dis-
courage their support
 of the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce employees in the exercise of 

their rights under Section 7 of the Act. 
 WASTE MANAGEMENT OF 
PALM BEACH Susy Kucera, Esq., 
for the General Counsel. 
Douglas Sullenberger, Esq
., for the Respondent
. BENCH DECISION STATEMENT OF THE 
CASE LAWRENCE 
W. C
ULLEN, Administrative Law Judge.  This 
case was heard before me on June
 15 and 16, 1998.  I issued a 
bench decision on June 16,
 1998, pursuant to Section 102.35(a)(1) of the Board™s Rules and Regulations on the entire 
record in this proceeding including my consideration of the 
arguments of counsel and the trial memorandums of the Gen-
eral Counsel and the Respondent. 
 In accordance with Section 
102.45 of the Board™s Rules and Re
gulations, I certify the accu-
racy of, and attach hereto as
 ﬁAppendix Aﬂ the pertinent por-
tion of the trial transcript (pp. 324Œ345) as corrected and modi-

fied. CONCLUSIONS OF 
LAW 1. The Respondent is an empl
oyer within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(1) of the Act by: 
(a) On or about August 28, 1997, by Glen Mincey, promul-
gating and since that date main
taining and enforcing a rule 
prohibiting employees from maki
ng union-related solicitations 
and distributions at its facility. 
(b) On or about August 29, 1997, by David Hesp, threatening 
to remove its employees from its facility if they violated the 
aforesaid rule. 
(c) On or about August 28, 1997,
 by Rick Boardman, at its 
facility, interrogating its employees regarding their union 
membership, activities, and sympathies and threatening them 
with loss of benefits if they selected the Union as their collec-
tive-bargaining representative. 
(d) In or about September an
d October 1997, by W. Scott 
Green and Kenneth P. Peterson, 
at its facility, soliciting em-
ployee complaints and grievan
ces and implie
dly promising 
employees increased benefits and improved terms and condi-
tions of employment if they rejected the Union as their bargain-
ing representative. 
(e) In or about September and October 1997, by W. Scott 
Green and Kenneth P. Peterson, at its facility, promising its 
employees a refund for monetary 
penalties paid by its employ-
ees for chargeable accidents if they rejected the Union as their 
collective-bargaining representative. 
(f) Hosting a food and drink social function on or about Oc-
tober 13, 1997, and informing its employees of an enhancement 

in benefits in its 401(k) plan in 
order to persuade them to reject 
the Union in the upcoming elec
tion scheduled for October 17, 
1997. 4. Respondent violated Section 8(a)(3) and (1) of the Act by 
granting certain of its employees
 a refund for monetary penal-
ties paid by them for chargeable accidents to discourage their 

engagement in union activities. 
5. The above-unfair labor practi
ces, in conjunction with Re-
spondent™s status as an employ
er affect commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
6. Respondent did not othe
rwise violate the Act. 
THE REMEDY Having found that the Respondent has engaged in violations 
of the Act, it will be recommend that the Respondent cease and 
desist therefrom and take certa
in affirmative actions designed 
to effectuate the purposes of the Act and post the appropriate 
notice. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER The Respondent, Waste Management of Palm Beach, Boyn-
ton Beach, Florida, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Maintaining and enforcing a rule prohibiting employees 
from making union-related solicitations and distributions at its 

facility. 
(b) Threatening to remove its 
employees from its facility if 
they violate the aforesaid rule. 
(c) Interrogating its employees regarding their union mem-
bership, activities, and sympathies and threatening them with 
loss of benefits if they select the Union as their collective-
bargaining representative. 
(d) Soliciting employee complaints and grievances and im-
pliedly promising em
ployees increased benefits and improved 
terms and conditions of employment
 if they reject the Union as 
their bargaining representative. 
(e) Promising its employees a 
refund for monetary penalties 
paid by them for chargeable accidents if they reject the Union 
as their bargaining representative. 
(f) Hosting a food and drink social function and informing its employees of an enhancement in benefits in the 401(k) plan in 
order to persuade them to reject
 the Union as their bargaining 
representative. 
(g) Granting employees a refund 
for monetary pe
nalties paid 
by them for chargeable accidents to discourage their engage-

ment in union activities. 
(h) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of their rights under Sec-

tion 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Palm Beach, Florida, copies of the attached notice 
marked ﬁAppendix B.ﬂ2  Copies of the notice, on forms pro-
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102
.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all purposes. 
2 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
 WASTE MANAGEMENT OF PALM BEACH 203vided by the Regional Director for Region 12, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since August 28, 1997. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  As to violations not specifi-
cally found, the complaint is dismissed. 
APPENDIX A 
BENCH DECISION [Errors in the transcript have been noted and corrected.] 
324 JUDGE 
CULLEN
: We™ll be on the record. 
All right.  Ladies and gentlemen, I™m going to enter a Bench 
Decision in this case. 
This case was heard before me in Miami, Florida on June 
15th and 16th, 1998, pursuant to a Complaint filed by the Re-
gional Director of Region 12 of the National Labor Relations 
Board, the Board, and is based on a third amended charge filed 
by the Freight Drivers, Warehousemen and Helpers Local Un-
ion Number 390, affiliated with the International Brotherhood 
of Teamsters, AFLŒCIO, the Charging Party or the Union on 

February 27, 1998. 
The Complaint, as amended at the hearing, alleges that 
Waste Management of Palm Beach, the Respondent or the 
Company, violated Sections 8(a)(1) and (3) of the National 
Labor Relations Act, also known as the Act. 
The Complaint is joined by the answer filed by Respondent 
on April 13, 1998, as amended at 
the hearing, wherein it denies 
the commission of any unfair labor practices, and raises certain 

affirmative defenses alleging, essentially, that any actions it 
took were legitimate business rela
ted actions not in violation of the Act. 
This Bench Decision is being 
issued pursuant to Section 
325 102.35(a)(1) of the Board™s rules and regulations, upon the 

entire record in this proceeding, including my observations of 
the witnesses who testified herein, and after due consideration 
of their testimony, and exhibits received in evidence, and the 
Trial Memorandums of Law, and 
contentions of the parties. 
                                                                                            
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Findings of fact and conclusions of law. 
1.  Jurisdiction. 
A. The business of Respondent. 
The Respondent is a Florida corporation with an office and 
place of business located in Boynton Beach, Florida, herein 
called the Respondent™s facility
, where it has been engaged in 
the business of solid wast
e collection a
nd disposal. During the past twelve months prior to the filing of the Complaint, the Respondent, in
 conducting its business opera-
tions, purchased and re
ceived at its facil
ity, goods and materials 
valued in excess of $50,000 direct
ly from points located outside 
the State of Florida. 
At all material time
s, Respondent has been an Employer en-
gaged in commerce within the meaning of Section 2(2)(6) and 
(7) of the Act. 
B. The labor organization. 
The Union has been at all material times a labor organization 
within the meaning of Section 2(5) of the Act. 
There are several Complaint allegations.  And by way of 
background, in the late summer of 1997, a Union campaign was  
326 commenced at the Respondent™s f
acility.  There was a letter 
sent to the Respondent by the Union advising of the Union 
campaign and naming members of the in-house committee. 
On September the 8th, 1997, there was a petition for an elec-
tion filed with the National Labo
r Relations Board, and on Oc-tober 17th, 1997, the el
ection was conducted. Now, with respect to the unit description, there is a unit de-
scription, which was utilized in the election. 
And that was:  Included, all 
full-time and regular part-time 
employees classified as compact or maintenance worker, con-
tainer maintenance worker, customer service rep, dispatcher, 
driver, helper, equipment opera
tor, field technician, grounds-
keeper, lead container maintenance worker, load equipment 
operator, lead mechanic, mechanic, maintenance clerk, scale-
house operator, and welder, employed by the Employer at its 
main facility in Boynton Beach, and its recycling facility in 
Riviera Beach, Florida. 
Excluded, all other employees
, including temporary employ-
ees, guards and supervisors as defined in the Act. 
Unfair labor practice charges were filed by the Union on the 
day preceding the scheduled electio
n and, as a result, after the 
election, which took place on Frid
ay, October 17th, the Region 
impounded the ballots, which ballo
ts remain impounded to the present day. 
The issues before me, relate solely to the Section 8(a)(1) and 
(3) charges alleged in the Complaint. 
Paragraph 5a of the Complaint 
alleges that on or about Au-
gust 28th, 1997, by Glen Mincey, a supervisor, Respondent 
promulgated, and since said date
 has maintained and enforced, 
a rule prohibiting employees from Union related solicitations 
and distributions at Respondent™s facility. 
Employee Croswell Gayle testified that he was soliciting on 
behalf of the Union on the company parking lot prior to the 
start of his shift at 6:00 a.m., and that supervisor, Glen Mincey, 
came to his area, approached him on August 28th and told him 
that if he was serious about form
ing a Union, he must take it 
outside of the compound. 
Gayle told him he was not required by the law to do so, as he  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 204327 was able to solicit on a parking lot in a non work area. 
At the time of the hearing, Ga
yle had resigned from his em-
ployment voluntarily for a position with another company.  
Gayle testified that he had been
 engaged in discussing the Un-
ion with other employees on the 
parking lot and asking them to 
sign a petition if they desired Union representation.  He had 
earlier contacted the Union repr
esentative, who had sent him a 
packet concerning how to organize a Union at Respondent™s facility.  Gayle testified th
at he solicited during his non-
working hours and during non working time, and that during the course of his employment, he had seen employees advertis-

ing items on the 
328 employee bulletin board, and trying to sell items during work-

ing hours.  He further testified 
he had not previously been ap-
prised of any policy prohibiting 
these activities before the Un-
ion organizing campaign began.  I credit Gayle™s testimony, 
which was unrebutted, as Mincey 
was not called to testify.   
The General Counsel has cited 
Stoddard-Quick Manufactur-ing Company, 138 NLRB 615-21 (1962), for the proposition 
that employees may solicit on pl
ant premises, subject only to 
the restriction that solicitation be during non working time.  
The General Counsel has also cited the Board holding that a 
rule directed solely against Union solicitation is generally inva-
lid on its face, citing 
Southwest Gas Corp
., 283 NLRB 543-46, 
1987.  The General Counsel conte
nds that Gayle was soliciting 
signatures for the Union petition outside of working hours, and 
outside of the working area, and that there was no evidence to 
establish that the Respondent 
had any no solicitation policies 
prior to the advent of the Union campaign.  I find that the Re-

spondent violated Section 8(a)(1) of the Act by promulgating 
and maintaining and enforcing this unlawful no solicitation 
rule. Gayle also testified that on August 29, 1997, he and a fellow 
employee, Walt Williams, were distributing Union  
329 literature to employees on the parking lot prior to working 
hours once again.  At that time, David Hesp, a supervisor, ap-
proached him and told Gayle and Williams that, ﬁokay, guys, 

you can™t hand that literature out there.ﬂ  Gayle testified he 
explained that they were in the parking lot.  Hesp left and then 
came back and said, ﬁokay, but
 you can™t do it Monday morn-
ing.ﬂ  Gayle testified that this was a Saturday.  I believe he 

subsequently testified that it wa
s a Thursday.  However that is 
not material to this particular finding.  At this time, there was 
no policy against solicitation presented in this case.  There was 
a bulletin board for notices and sale of property during working 
hours.  I credit Gayle™s testimony,
 which is unrebutted, as Hesp 
was not called to testify.  I find that Respondent violated Sec-

tion 8(a)(1) of the Act by promulgating, maintaining and en-
forcing its no distribution policy 
and no solicitation policy, and 
by threatening its employees with removal from the facility if 
they failed to follow the rule. 
With respect to Paragraphs 6a and 6b of the Complaint, this 
allegation, 6a, is that on or 
about August 28th, 1997, Respon-
dent by Rick Boardman, who was the Safety Director at 
330 Respondent™s facility, A, interro
gated its employees regarding 
their Union membership, activities and sympathies, and, B, 

threatened its employees with loss of benefits if they selected 
the Union as their collective bargaining representative.  Em-
ployee Herbert Eugene testified that the day after a Union 
meeting at John Prince Park, Boardman approached him while 
he was in his truck, and asked 
him if he had heard about the 
guys in the Union.  Eugene told him ﬁI was at the Union meet-

ing last night.ﬂ  At that time, another employee approached and 
called the supervisor, and Boardman
 told Eugene that he would 
see him later. 
Later that day, there was a 
safety meeting conducted by 
Boardman and after the safety meeting, Boardman asked 
Eugene what had happened at the Union meeting.  Eugene told 
Boardman that the employees do not feel like they have job 
security, because management does not respond to them.  
Boardman said he understood this
, but that you could lose your 
benefits and start from zero.  Euge
ne testified further that prior 
to this date, he had never spoke
n to Boardman about the Union, 
nor had he told him that he was going to the Union meeting.  I 
credit Eugene™s testimony, wh
ich was unrebutted as Boardman 
was not called to testify.   
331 The General Counsel cites 
Rossmore House
, 269 NLRB 1176-78 (1984) for the proposition that an unlawful interroga-
tion under Section 8(a)(1) of the Act, occurs when under the 
totality of the circumstances, the questioning interferes with, 
restrains, or coerces employees 
in violation of Section 8(a)(1) 
of the Act.  In that case, the Board said in making that determi-

nation, ﬁthe Board considers factors such as the kind of infor-
mation sought, the identity of the questioner, and the method 
and place of interrogation,ﬂ citing Cumberland Farms, 307 
NLRB 1479-80, (1992). 
In the instant case, Boardman approached Eugene on two 
occasions to discuss the Union.  Boardman was inquiring about 
specific employees™ Union activities, and not about Eugene™s 
generalized Union sentiments.  Accordingly, Boardman™s ques-
tioning of Eugene was not a casual conversation, and Board-

man seized on this opportunity to threaten Eugene with loss of 
benefits if the employees selected the Union, by telling him that 
he could lose benefits and start at zero if they had a Union.  I 
find that under the totality of the circumstances here, the Re-
spondent did unlawfully interro
gate Eugene about his Union 
activities, in violation of Section 8(a)(1) of the Act. With re-

spect to the threat that if the employees selected the Union, they 
could lose their benefits and st
art at zero, the Board has held 
that such statements violate  
332 Section 8(a)(1) of the Act, 
Lear Siegler Management Service 
Corp., 306 NLRB 393 (1992). 
With respect to Paragraph 7 of the Complaint, the allegation 
is that on or about September and October 1997, more precise 
dates being unknown to the acti
ng General Counsel, by Super-
visor W. Scott Green and Semore
 Welch at Respondent™s facil-
ity, the Respondent solicited employee complaints and griev-
ances and impliedly pr
omised employees increased benefits and 
improved terms and conditions of 
employment if they rejected 
the Union as their bargaining representative.   
 WASTE MANAGEMENT OF PALM BEACH 205In this case, it is undisputed that Respondent conducted, in 
response to the Union campaign, 
a series of meetings, approxi-
mately four, commencing in the e
nd of September, on or about 
September 24, 1997.  These meetings were conducted by then 
Vice President of Human Resour
ces, Kenneth P. Peterson, and 
Florida Human Resources Director, W. Scott Green, with Se-

more Welch, its Labor Relations Specialist, also in attendance.  
At the first meeting, Scott Green introduced Peterson, who had 
not been at this facility since 199
3.  On that date, approximately 
four meetings were held with various employees, and this con-
tinued throughout the series of meetings.  Somewhere between 
four to six meetings were held on each day of four occasions 
when there were weekly meetings following  
333 thereafter, until the election.  Attendance at the meetings was 
mandatory.   
Employee Joseph Young testified 
that at the first meeting, 
Green and Peterson asked what the employees™ concerns were, 
and various employees complain
ed about reduction from three 
employees to two employees pe
r truck, pay reductions and 
benefit cuts, and that Green 
and Patterson wrote the issues 
down on a large tablet on a tripod.
  He testified that Peterson 
and Green told the employees they had no idea these problems 
were going on, and told them th
at we can work this out.   
Employee David Lee Garner testified that at the first meeting 
with Peterson, Green and Semore present that he attended, 
Green apologized to the employees for not being around the 
Division, and stated that he had no idea that they had problems 
so severe.  Garner testified he had previously talked to Green 
about problems three months prior to this, and he thought that 
what Green was saying was a lie, and said so at the meeting, as 
Green was supposed to have called him back, but did not.  
Green then told him he would like to speak to him later, but he 
said no, as he had previously failed to contact him.  Green then 
introduced Peterson and the employ
ees told him about the vari-ous complaints, such as supervisor
s telling them to hit the gate 
if they did not like various
 policies or did not want  
334 to make a change, and that Peterson assured them that this 

would not happen again.  After various complaints, Peterson 
asked if the Union or change is what the employees wanted, as 
changes can be made if they w
ould be given another chance.  
Mickel Pierre Gilles also testified with respect to these meet-
ings.   As there were several meetings held to accommodate all the 
employees in their various shif
ts, various employees would be 
at a meeting with one co-worker on one occasion, and not with 
the same co-worker on the next occasion.  The meetings gener-
ally lasted a half hour to an 
hour, and there were several meet-
ings on each of the four days that the Respondent conducted the 

weekly meetings, commencing in late September. 
Scott Green testified that he opened the initial meeting and 
told the employees that they had received the Union petition, 
and that there would be an election.  He testified that at that 
point, the meetings became ﬁwildﬂ as employees were upset as 
the company was not addressing their concerns.  The employ-
ees started to talk about issu
es.  Employees commented that 
management was not writing the i
ssues down, and so they did 
write them down on a flip chart.  He then turned the meeting 

over to Peterson.  After he wrote the items down, he told them 
that they  
335 could deal with illegal or gross violations, but could not deal 

with company policy, change company policy at this point in 
time. 
Green testified that at the second meeting the following 
week, a video was shown and informed the employees about 
information about the campaign 
and negotiations, and that em-
ployees were constantly bri
nging up individual and group con-
cerns at this meeting.  Green tes
tified that at the third or fourth 
meeting, Peterson spoke
, as he did at all th
e other meetings, and 
that he had never heard Peterson make any statement with re-
spect to negotiations beginning 
at ground zero.  Green attended 
most of the meetings, but not all 
of the meetings.  He testified 
that a 401(K) plan was in effect at the time of the campaign, 
and he was involved in administering the 401(K), and there 
were several changes.  In 
1994 to 1995, the matching contribu-
tion of the company had been enhanced, and it was to be en-
hanced once again on January of 1998.
  He testified he was first aware of the change in the 1998 401(K) plan in the late spring 

of 1997.  It was approved by the Board of Directors in the 
summer of 1997.  He testified that the company had a television 
station, WMX-TV, which was subsequently changed to 
WMTV, on which information was sent to managers, which 
they could watch.   
336 He did not know who had watched it at the Palm Beach facility.  

However, this program was not targeted for individual employ-
ees.   
Green also attended a benefits dinner and was Master of 
Ceremonies, and introduced various company officials who 
were there.  He gave a benef
its presentation, and afterwards, 
Peterson explained information 
on retirement benefits.  Green 
testified that at that meeting, 
nothing was said about the Union.  
The meeting was a social function to which the employees™ 
spouses were invited, as well as the employees. 
Green testified he could not recall what happened at the 
fourth meeting held by the 
Respondent with the employees 
during the day prior to the election.  He did testify regarding an 
issue that had come up with respect to fines for accidents.  
Ken Peterson, who is now the 
Director of Labor Relations 
for the south area, testified th
at he was contacted by Scott 
Green, then Division of Human Resources head for the Florida 

area, and was informed by h
im about the Union campaign.  
Prior to the petition that was fi
led, he had no knowledge of the 
Union activity.  He testified also that there were four to five 
meetings conducted on the firs
t day, commencing September 
24th, and the following weeks.  He testified it was approxi-
mately five meetings, and the 
dinner meeting was held on Oc-tober 15th.  He testified that at  
337 the first meeting, he apologiz
ed to employees for not knowing 
about their problems, and for their need to go outside of their 

own management.  He tried to 
write down the problems as the 
employees were venting.  He 
told the employees that he 
couldn™t do anything about the pay.  He testified that he never 
said bring in your problems and we will fix them, or anything 
similar in that respect.  He testified that he and Green and 
Welch were handling these mee
tings, and that local manager 
Cherry was not involved in the 
meetings.  The meetings were 
mandatory, but no penalties were
 given to anyone for not at-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 206tending the meetings.  He testified 
that at the first, second and 
third meetings, they used overheads to explain the company™s 
position.  At the first meeting, 
a survey taken by the company 
at various locations prior to this was mentioned.  He told them 
about a Union campaign and what it involved for the employ-
ees with the upcoming election.  He testified that he discussed 
contract negotiations in the third meeting, and explained to the 
employees that they could end up with more, less or stay the 
same. 
And he also testified that although the company had both 
Union locations and other locati
ons where the employees were 
not in a Union, that there were no contracts negotiated with a 
union where the employees had retained the 401(K) plan.  
338 In no case had they ended up with the 401(K) plan in a con-

tract.  He acknowledged there may have been some Union pen-
sions involved. 
Peterson testified he never said that negotiations would start 
at zero or ground zero.  He gave examples of negotiating 
401(K)s for a closed shop as something that a Union might be 
willing to give up in order to obtain the closed shop.  The only 
handout he presented was a handout saying to get it in writing, 
with respect to Union promises
 being made during the course 
of the Union campaign. 
Green testified that at the social dinner, the company did al-
most one hundred percent of the ta
lking.  There was very little 
questioning going on, and that th
ey engaged in no talk about 
the Union.  In fact, he may have made some statement to the 
effect that he was not going to talk about the Union.  He did 
announce changes with respect to the enhancement of the 

401(K) plan, which was to occur on January 9th, 1998.  With 
respect to this enhancement, he testified that although the meet-
ing was on October 14th, there was an announcement being 
made or information being made, sent to the various Divisions on or about October 15th.  The election was scheduled for Oc-tober 17th.  He denied ever having said that the 401(K) plan 
was not negotiable.  He acknowle
dged that he had no order to 
dispense information on  
339 October 14th, 1997, with respect to the enhancement of the 
401(K) plan, although this was three days before the October 
17th election. 
There was testimony presented 
by various witnesses brought 
forth by the Respondent in this ca
se, that they had not heard the 
solicitation of complaints or grie
vances during the course of the 
meetings that they went to.  However, I find that the testimony 
of David Garner, Joe Young, and Mickel Pierre Gilles should 
be credited in this regard.  By doing this, by soliciting em-
ployee grievances and impliedly 
promising to remedy them if 
the employees rejected the Union, the Respondent violated 
Section 8(a)(1) of the Act. 
Now, it may be that Mr. Peterson did not start out to do this, 
and it may be that he felt overwhelmed and/or Mr. Green by the 
vigor of the employees™ grievan
ces, as they were presenting 
them at the meeting, and felt compelled to answer them, and to 
remedy them if he could do so.  But I find that, by being placed 
in this position and responding to
 the complaints the Respon-dent did violate Section 8(a)(1) of the Act. 
The Board holds that Employers cannot solicit employee 
grievances and impliedly promise to remedy these grievances, 

if employees refrain from engaging in Union activities, 
Reno 340 Hilton, 319 NLRB 1154Œ69 (1995), and Chef™s Pantry, Inc.
, 247 NLRB 77, 80Œ81 (1980).  
There was no evidence, presented with respect to any solici-
tation of employee grievances by Semore Welch. 
With respect to Paragraphs 8a 
and 8b, I find General Counsel 
has failed to make a prima facie case with respect to threats 
with respect to loss of the 401(K) plan.  I found the testimony 
of Garner, Young and Gilles, wh
ile explicit, may have been, 
and it appeared to me, might very well have been the result of 
their take on just what they were hearing at these meetings.  I 
find that the evidence is insufficient to sustain a violation with 

respect to Peterson having threatened that the employees would 
lose their 401(K) plan if they went Union.  I think that his tes-
timony was consistent, that he explained the possibilities of 
bargaining and the negotiation pro
cess back and forth.  And I 
find thus no violation with respect to Paragraphs 8 and 8b. 
With respect to Paragraph 8c of the Complaint, I do find that 
Peterson™s announcement that as of January 1, 1998 the Re-
spondent would increase its matching contribution to the 
401(K) plan, and by the hosting of the food and drink benefits 
dinner, at which time Peters
on made the same announcement 
three days prior to the election, was violative of Section 8(a)(1) 

of  341 the Act, 
Reno Hilton
, as cited previously, at Pages 1154-55; 
Capital EMI Music
, 311 NLRB 997, 1012 (1993). 
As the General Counsel alleges, I find that, although the en-
hancement of the 401(K) may have been pending, it had not 
been announced at other facilities, and Mr. Peterson was under 
no compulsion or order to do so.  I can conceive of only one 
reason for doing so, and the obvious effect of that was to en-
hance the Employer™s position with respect to the Union cam-
paign.  I conceive of no other reason for having brought to-
gether this social food and drink meeting two days prior to the 
election 
Beasley Energy, Inc.
, 228 NLRB 93 (1977), and I find 
under both items the Respondent violated Section 8(a)(1) of the Act.  And that was, I find that
 the Respondent violated Section 
8(a)(1) of the Act by unlawfully promising employees an in-
creased matching contribution to their 401(K) plan effective 
January 1 of 1998.   
With respect to Paragraphs 8a, 8f, 11a and 11b of the Com-
plaint, this has to do with penalties that certain drivers, ap-
proximately seven, had received in 1995 as a result of a policy 
engaged in by local management 
at this facility, but not else-
where within the company, wher
eby drivers were penalized the 
sum of $200 and perhaps more, for traffic accidents they in-
curred while on the job. 
This was brought to Peterson™s and Green™s attention at 
342 the meetings held in September and October of 1997.  David 
Garner and Joe Young testified concerning this.  Peterson testi-
fied that he responded to the employees by acknowledging that 
he believed the rule was wr
ong, and that employees would 
receive refunds for the penalties.  Green testified that he 
thought the rule was either illega
l or grossly in violation of 
company policy.   
The Respondent did subsequently
 remedy this complaint by 
refunding the penalties to the dr
ivers shortly before the elec-
tion.  Now, Respondent argues that it did not utilize this as a 
 WASTE MANAGEMENT OF PALM BEACH 207campaign tool, and publicize it othe
rwise.  However, I find that 
by doing soŒby promising to remedy it, Respondent violated 
Section 8(a)(1) of the Act.  And 
by actually doing so, it violated 
Section 8(a)(3) and (1) of the Act.  I can conceive of no legiti-
mate business purpose for doing this prior to the upcoming 
election. 
With respect to Paragraphs 4b, 9a and 9b of the Complaint, 
employee Joe Young testified that on the Friday prior to the 
election, Terrie Peet, a dispatcher, gave employees their pay-
checks and that as the employees received their paychecks, she 
also gave them a brochure explaining their benefits, and told 
them that if they selected the Union, they would lose these 
benefits.  At that time, Floyd Cherry, then the General Manager 
of 343 the facility, walked into the room and Peet told Cherry that they 

should do ﬁreal goodﬂ in the election, because she was telling 
employees that they could lose 
benefits if the Union was se-lected.  Young testified that Cherry did not respond to this ver-
bally, but did sm
ile at Peet.   
With respect to Peet™s particular position, there was ample 
testimony that she is a dispat
cher, she has no supervisory re-
sponsibilities, and that she often 
hands out paychecks and other 
handouts as required. 
Cherry testified that he may have recalled the incident.  In 
fact, when faced with his affi
davit, he acknowledged that he 
had, in fact, recalled this in
cident, but did not recall who had 
been the one to talk to him. 
I find that the evidence presented here is insufficient to sus-
tain a violation of the Act with respect to this allegation. 
While I credit the statement of
 Joe Young, the statement at-
tributed to Peet by him that they would do real good in the elec-
tion because she was telling employees that they would lose 
benefits if the Union was selected, is simply insufficient to 
prove a violation of the Act. 
There is no showing that Cherry did anything other than 
walk in normally, as he routinely did during a particular day, or 
that he had any knowledge of what was going on prior to this 
time or that any other member of management had  
344 directed Peet to make these comments.  Moreover, Peet™s 

comments are certainly capable of different interpretations as 
she was, in fact, a unit employee, entitled to vote in the elec-
tion, and it is clear that she co
uld have very well been making 
these comments on her own.  I do not find that Cherry™s smiling 
at this statement by Peet wa
s an acknowledgment such as to condone her conduct of any unlawful threat to the employees 

on behalf of management.  I therefore find that there is no vio-
lation of the Act.  I find she™s not a supervisor.  I find that she 
was not the Employer™s agent with respect to these comments. 
With respect to the sponsorin
g and hosting of the social 
function, that™s Paragraphs 10a, 10b, and 10c of the Complaint, 
I find that it was a violation of Section 8(a)(1) of the Act, and I 
cite 
Beasley Energy, Inc
., 228 NLRB 93 (1997). 
And with respect to the other Waste Management facilities 
and unfair labor practice conduc
t cited me by the General 
Counsel, I do not find it de
terminative of this case. 
All right.  After the close of the record in this case, I will re-
ceive the transcript in ten days, and I will review the transcript 
and review my decision, which will not become final until such 
time as I enter it in final form. 
At that time, I will also file formal conclusions of law.  I will 
recommend the remedy, enter an order, and attach a notice with 
respect to  
345 this. Now, I may very well modify 
this Bench Decision, not in 
any substantial particulars, but if
 I need to cite an additional 
case and grammatical errors will be corrected. 
Exceptions will not begin to run until such time as I file the 
formal decision in this case. 
Is there anything further before I close the case? 
MR. SULLENBERGER
:  No, sir. 
MS. KUCERA:  No. 
MR. SULLENBERGER
:  No. 
JUDGE CULLEN
:  All right.  The case is now closed. 
(Whereupon, at 2:20 p.m., the record in the above-entitled 
matter was closed.)
     